Case 1:19-cv-01647-LPS Document 3 Filed 09/04/19 Page 1 of 13 PagelD #: 8

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

Lantern Maritime Company,
Plaintiff,

CIVIL ACTION
VS.

IN ADMIRALTY, Rule 9(h)
Chembulk Trading II, LLC,
Defendant,
and
Archer-Daniels-Midland Company
BP Chemicals Americas Inc.
Covestro LLC
ED & F Man Liquid Products LLC
ICOF America Inc.
Kolmar Americas, Inc.
Mitsubishi Chemical America, Inc.
Mitsubishi Chemical USA, Inc.
Shell Chemical LP
Total Petrochemicals & Refining USA, Inc.

Twin Rivers Technologies US, Inc.

YARA North America, Inc.

tO? COR CO? CO? 60D CO? COR GOD CO HOD COD COD GOD HOD LOD COD LOD OD (OD? 60? COD 60? KOR COD CO? CO? OD 8D COD CO? COD COD COD KO? KM? KN KH

Garnishees.

VERIFIED COMPLAINT WITH REQUEST FOR ISSUANCE OF
PROCESS OF MARITIME ATTACHMENT AND GARNISHMENT

Lantern Maritime Company (“Lantern”) brings this action against Chembulk Trading II,

LLC (“Chembulk”) quasi in rem pursuant to Supplemental Rule B for Certain Admiralty and
Case 1:19-cv-01647-LPS Document 3 Filed 09/04/19 Page 2 of 13 PagelD #: 9

Maritime Claims, requesting the issue of writs of maritime attachment and garnishment

including against Garnishees and states as follows:

Jurisdiction and Venue

1. This is an action within this Court’s admiralty jurisdiction pursuant to 28 U.S.C. §
1333 and is an admiralty or maritime claim within Fed. R. Civ. P. 9(h). Lantern further brings
this action pursuant to the Federal Arbitration Act, 9 U.S.C. §§ 1, 8 because it involves a
maritime transaction (charter party) and Lantern hereby demands security for arbitration
proceedings proceeding in London (the “London Arbitration”), pursuant to the charter party
terms.

2. Venue is proper in this District because the Garnishees are within the meaning of
Supplemental Rule B located, can be found, and/or can be served with process in this District.

3. Venue is also proper in this District because Defendant’s property is or soon will

be in this District.

4, Defendant cannot be found in this District within the meaning of Supplemental
Rule B.
The Parties
5. Lantern is a corporation organized under the laws of the Republic of the Marshall

Islands and owns the M/T CHEM RANGER, IMO No. 9490296, an ocean-going tanker vessel
(herein, the “Vessel’’).

6. Chembulk is a corporation organized under the laws of the Republic of the
Marshall Islands, and chartered the Vessel from Lantern. Chembulk , as detailed herein,
wrongfully has failed or refused to pay Lantern as the Charter and related documents requires.

7. Garnishees each are entities with offices or agents located in this District which,
Case 1:19-cv-01647-LPS Document 3 Filed 09/04/19 Page 3 of 13 PagelD #: 10

on information and belief as detailed below, Lantern reasonably believes holds accounts which
are the property of and/or owing to Chembulk.
Facts

8. Lantern and Chembulk on July 6, 2012 entered into a Charter for the use of the
Vessel and thereafter agreed to related documents, also requiring Chembulk to pay Lantern under
the Charter (collectively, “Charter”). The Charter required that Chembulk pay charter hire and
for demurrage and other expenses associated with Chembulk’s Charter for the Vessel.

Chembulk has breached the Charter in a series of ways.

9. Chembulk has been making earnings payments to the personal benefit of Mr.
Brian Ladin since 2014 with the effect that a total amount of US$666,609.99 was paid to him, or
companies of his interest, rather than to Lantern. This is in violation, among other things, of the
Charter dated July 6, 2012, the Notice of Assignment of Earnings dated July 20, 2015 in favor of
NIBC Bank N.V. (the "Bank") which was served on Chembulk and the Acknowledgement of
Assignment signed by Chembulk on July 21, 2015, requiring: (1) all earnings to be paid into a
specific mortgage account; and (ii) not to accept any alteration to these instructions unless
provided by the Bank. As a result of Chembulk’s failure to make earnings payments as set out
above, Lantern’s losses are in the sum of at least US$666,609.99.

10. Chembulk made a unilateral and wrongful deduction of US$39,192.18 to the
payment of Charter Hire Statement No.150. To date, Chembulk has failed promptly, or at all, to
justify the deduction by providing supporting vouchers.

11, Chembulk’s unilateral statement dated June 24, 2019 that, moving forward, it
intended to pay hire at a rate of US$6,500 per day rather than what the Charter required
Chembulk to pay, constituted a repudiatory breach and/or a renunciation of the Charter, evincing

an intention by them to no longer be bound by the terms of the Charter. Lantern accepted
Case 1:19-cv-01647-LPS Document 3 Filed 09/04/19 Page 4 of 13 PagelD #: 11

Chembulk’s renunciatory and/or repudiatory breaches of the Charter and terminated the Charter
on August 7, 2019. As a result of Chembulk’s breaches, Lantern is entitled to damages for its
loss of profit for the balance of the Charter. This amounts to losses in the sum of
US$568,787.00, being the difference between Lantern’s minimum income under the Charter
(US$16,575.00 per day), less the prospective market rate for the Vessel of US$10,943.45 per
day, the Vessel's time charter equivalent (““TCE,” a calculation of the Vessel’s average daily
revenue performance) for the year to date, as per the Charterers' figures), multiplied by the
balance of the Charter (101 days from the date of termination to the earliest date for redelivery).

12. The invoiced daily hire figures in Lantern’s Hire Statements since February 28,
2019 were entirely without prejudice to Lantern’s primary position that US$17,000 was the
correct daily hire rate throughout the duration of the Charter. Lantern therefore claims the
difference in earnings between the correct daily hire rate of US$17,000 and the invoiced daily
hire figures. This amounts to the sum of US$1,550,096.31, being the difference between the
average invoiced amount from February 28, 2019 until August 7, 2019 and the correct daily hire
rate, less commission.

13. Further, in December 2018, Chembulk gave unlawful orders to proceed to
Samsun, Turkey to load an injurious cargo of phosphoric acid that was off-specification. Asa
result of Chembulk’s unlawful conduct, the Vessel spent some 40 days unable to improve the
Vessel’s base rate when her peer group vessels were performing in excess of US$16,500 per day.
In addition to this dilution in earnings, Lantern incurred considerable legal and surveyor costs in
order to protect its position, and incurred extra port costs at Samsun. Lantern’s losses amount to
at least the sum of US$77,081.60.

14. Further, in breach of the Charter, the Chembulk supplied bunkers to the vessel

including at Deer Park, USA on March 27, 2018 that were outside of the warranted specification
Case 1:19-cv-01647-LPS Document 3 Filed 09/04/19 Page 5 of 13 PagelD #: 12

in the Charter. Chembulk, in suit filed against the bunker provider World Fuel Services in the
United States District Court, Southern District of Florida, Case 1:18-cv-24912-JEM, has
admitted that the bunkers “ did not meet the required qualifications and specifications and caused
damage to the Vessel.” As a result of the Chembulk’s breach, the Vessel suffered engine
damage and was forced to deviate to a port of refuge, with tug assistance, for repairs. The out-
of-pocket expenses in respect of (i) tug expenses; (ii) repair costs; (iii) port charges; (iv)
travel/attendance; and (v) crew wages, amount to US$604,908.45. Further, Lantern claims
losses in respect of foregone profit share under the Charterparty as a result of the delays. As a
consequence of the bad bunkers, delays, deviation, and additional voyage expenses were
attributed to the Vessel’s Voyage 33 which in turn lowered the TCE finally achieved. But for the
delay and deviation, Lantern has been entitled to profit share in the amount of US$36,167.03.

15. As aresult of the incident, there was a miscalculation of the Charter subsequent
base rate as a result of understated earnings and/or overstated expenses for that voyage. By way
of explanation, the base rate for the period subsequent to the incident was calculated on the total
net revenue generated during the preceding period. The expenses were overstated, given the
extra consumption of bunkers. Meanwhile, the revenue is understated as a result of lost days
arising as a result of the incident. These losses amount in total to lost profits of US$254,342.53.
The total value of Lantern’s losses amounts to US$604,908.45.

16. Lantern also has suffered further losses for which they are entitled to damages in
London Arbitration as a result of Chembulk's unreasonable delay in releasing the Vessel in Case
3:19-cv-00513-BAJ-RLB before the in the United States District Court for the Middle District of
Louisiana, as follows:

a) Chembulk had the United States Marshal arrest the Vessel at 4:00 p.m. on

August 9, 2019;
Case 1:19-cv-01647-LPS Document 3 Filed 09/04/19 Page 6 of 13 PagelD #: 13

b) Two days before, however, on August 7, 2019, Chembulk's London lawyers
served a security demand in which they demanded security "into escrow or IG Club LOU
(subject to agreement on wording).”

c) Following the arrest, at 11:35 a.m. London time, August 12, 2019, Lantern's London
lawyers confirmed Lantern's offer of a LOU (letter of undertaking) to be provided by
North of England P&I Designated Activity Company ("North DAC") , a full member of
the IG Group and a party to the group's pooling and reinsurance arrangements. However,
Chembulk refused to accept an LOU from this entity, instead demanding an LOU must
be provided only by "NEPIA Ltd registered in England and Wales," who were not the
vessel's insuring entity.

d) Efforts to agree the North DAC failed during August 13, 2019, notwithstanding the
fact that Chembulk was provided with a letter confirming North DAC's membership of
the IG Group and the S&P Global Ratings for North DAC. Chembulk had no complaints
as to the substantive wording of the LOU.

e) Asaresult of Chembulk's position, the parties agreed to the terms of an escrow
agreement, executed at 1:30 p.m. London time August 14, 2018.

f) Chembulk's refusal to accept the North DAC LOU was entirely unreasonable and
caused a delay in releasing the Vessel of some 2.081 days above and beyond the ordinary
time it would have taken to release the vessel. This resulted in (i) a loss of earnings for
this period; (ii) bunkers consumed for this period; (iii) extra port charges for this period;
and (iv) cancellation fees as a result of the vessel missing its arranged slot to pass the
Panama Canal. These losses amount to the sum of US$87,938.59.

17. Chembulk's arrest of the Vessel included an arrest for bunkers remaining on board

the vessel at the time the Charterparty was terminated on August 7, 2019, in the sum of
Case 1:19-cv-01647-LPS Document 3 Filed 09/04/19 Page 7 of 13 PagelD #: 14

US$229,690.48. The particulars are as follows:
a) Chembulk alleged in its Verified Complaint dated August 8, 2019 that “[d]espite
express notices of the amounts due and owing under the Charter Party. . . . LANTERN
has failed, neglected, and/or refused to remit payment".
b) This statement in Chembulk's Complaint is plainly incorrect and misleading:

i) In their Notice of Termination dated August 7, 2019, Lantern made an
express offer to pay Chembulk for the bunkers remaining onboard: "the Charterers are
invited to provide the Owners with receipted invoices for the current bunkers [remaining
on board (“ROB”)] against which the Owners are willing to reimburse the Charterers for
the costs of the same once the figures are agreed and once the Charterers have procured
the bunker supplier's confirmation that all supplied bunkers have been settled and paid
for."

ii) This was in accordance with Clause 50(a) of the Charter which sets out
clearly that: “Charterers and respectively Owners, shall take over and pay for all bunkers
remaining on board upon delivery respectively redelivery, at the net prices actually paid
by Owners respectively Charterers (including barging if any); and each party shall
provide the other with receipted invoices from their bunker suppliers, in proof thereof.
Charterers shall procure Bunker Supplier confirmation that all supplied bunkers have
been settled and paid for prior to the vessel's redelivery."

c) Lantern's offer to make payment of the bunkers remaining onboard remained open
throughout. However, Chembulk, through their London lawyers, only provided receipted
invoices and bunker supplier confirmation in an email 8:52 a.m. London Time on August

13, 2019, some four days following the arrest of the Vessel.
Case 1:19-cv-01647-LPS Document 3 Filed 09/04/19 Page 8 of 13 PagelD #: 15

d) Inthe circumstances, Chembulk's arrest of the Vessel for bunkers that were said to
be "due" was wrongful and intentionally failed to acknowledge Lantern's offer to pay for
the bunkers remaining onboard prior to the arrest."

As a result of Chembulk’s unreasonable rejection of the LOU, Lantern suffered losses
including (i) lost earnings; (ii) extra port charges; and (iii) cancellation charges for the Panama
Canal caused by a missed slot.

19. Paragraph 11 of Chembulk's Complaint in Case 3:19-cv-00513-BAJ-RLB also is
misleading. Chembulk has not made all earnings payments to Owners as required. A Notice of
Assignment of Earnings dated July 20, 2015 (the "Assignment") was served on Chembulk in |
favor of NIBC Bank N.V. (the "Bank") requiring sums due to Lantern to be paid to the Vessel’s
earnings account held at the mortgagee bank (the "Earnings Account"). Chembulk formally
acknowledged the assignment by way of an Acknowledgement to Assignment of Earnings dated
July 21, 2015 (the "Acknowledgement"). Notwithstanding this, Chembulk then made
substantial payments in direct violation of its obligation to pay those sums to the Earnings
Account pursuant to the Assignment and the Acknowledgement. Chembulk gave no reason why
it continued to make payments to an intermediary in breach of the Assignment.

20. Lantern understands that payments of at least US$ 447,617.88 have been made in
this regard and payment totaling US$666,609.99 may have been wrongly directed by Chembulk.

21. Paragraph 12 of Chembulk’s Complaint in Case 3:19-cv-00513-BAJ-RLB also
wrongly claims that Chembulk overpaid hire under the Charter. Chembulk instead undertook to
re-examine approximately 5 years and concluded that hire it calculated and paid was in fact
wrong. Chembulk has failed and refused to provide any underlying documents or vouchers to
support their position other than a mathematical calculation. In the circumstances, Chembulk's

calculations cannot be justified or verified. Moreover, in circumstances where Lantern believes
Case 1:19-cv-01647-LPS Document 3 Filed 09/04/19 Page 9 of 13 PagelD #: 16

Chembulk has wrongly remitted earnings in the sum or approximately US$666,609.99, Lantern
rejects that there is a net overpayment of hire/earnings in the sums asserted by Chembulk.

22. Paragraph 10 of Chembulk's Complaint in Case 3:19-cv-00513-BAJ-RLB also is
inaccurate and misleading. On or about 21 December 2018, Chembulk provided Lantern with a
specification for an intended Phosphoric Acid cargo to be loaded at Samsun, Turkey. After
careful consideration of the cargo, Lantern reverted to Chembulk on 31 December 2018 to advise
that a cargo of that composition would be too aggressive and would be injurious to the vessel’s
cargo tanks. In particular, the fluorides in the cargo specification exceeded the vessel's cargo
tank manufacturer's safe thresholds. Lantern provided Chembulk with a copy of the relevant
extract from the corrosion resistance analysis published by the manufacturer of the vessel's tanks.
Fluoride is one of the critical corrosive aggressors in Phosphoric Acid. It is the element (along
with Chloride) that typically causes tank damage in Phosphoric Acid incidents and its potency is
non-linear and exponential in increasing concentrations. The loading temperature of the cargo is
another key factor. Lantern strongly encouraged Chembulk to seek their own expert opinion on
the cargo as it appeared Chembulk had little understanding of the effects of Phosphoric Acid on
vessel cargo tanks. It was also Lantern's understanding that other vessel operators has already
rejected carrying the intended cargo from the Samsun plant owing to concerns about its
characteristics.

23. Lantern repeatedly made requests to Chembulk for detailed information about the
characteristics of the intended cargo but nothing substantive was forthcoming. The very limited
information that was provided by Chembulk offered no comfort and merely fueled Lantern's
concerns that the cargo would be injurious to the vessel and outside of the Charterparty carriage
parameters. In the meantime, the Vessel proceeded to Samsun, Turkey in accordance with

Chembulk's orders and tendered a Notice of Readiness.
Case 1:19-cv-01647-LPS Document 3 Filed 09/04/19 Page 10 of 13 PagelD #: 17

24. Chembulk, however, made it plain that they had no intention of demonstrating
that the cargo to be provided for loading would, in fact, be safe for loading and that it was for
Lantern to investigate the safety of the cargo. This showed a reckless disregard for the terms of
the Charterparty and the safety of the vessel's cargo tanks.

25, In direct response, Lantern, at its own expense, deployed two experts from the
internationally recognised surveying company, Brookes Bell (an expert metallurgist and an
expert chemist) to Samsun, Turkey to investigate the cargo. The two Brookes Bell experts were
repeatedly refused access to the cargo and the plant processes despite staying in Samsun for
about two weeks for the express purpose of determining whether the cargo was safe for carriage.
The plant was categorically unable to give any reassurance that the cargo would be within the
vessels’ safe carrying limits. Moreover, it was understood by Lantern that Chembulk had in fact
entered into a sub-charterparty to carry a cargo with parameters that were outside of the vessel's
safe carrying limits.

26. On February 7, 2019, in a further effort to induce Lantern to load the cargo,
Chembulk represented to Lantern that the loading temperature of the cargo would be 14 degrees
Celsius — temperature also being a key parameter affecting carriage safety. Brookes Bell's
investigation locally discovered that this statement was wrong and the cargo temperature was
estimated to be much higher. Chembulk's statement was not only wrong, it was made with a
reckless disregard for the safety of the vessel.

27. Ultimately, Chembulk informed Lantern that the sub-charterers had terminated
the sub-charterparty. Chembulk then ordered the vessel away from Samsun, Turkey in order to
conduct a different carriage.

28. Lantern therefore demands security in its arbitration for a total sum of

US$5,633,418.43 detailed as follows:

-10-
Case 1:19-cv-01647-LPS Document 3 Filed 09/04/19 Page 11 of 13 PagelD #: 18

 

 

 

 

 

 

 

 

 

 

 

 

Wrongfully Remitted Hire $ 666,609.99

Statement #150 Deduction $ 39,192.18
Loss of Profit for Balance of Charter $ 568,787.00
Incorrect Base Rate Adjustment to Date $ 1,550,096.31
Orders to Load Phosphoric Acid at Samsun | $ 77,081.60
Bad Bunkers stemmed at Houston $ 895,418.01
Delay in Arrest Release $ 69,549.65
Sub-Total $ 3,866,734.74
Interest (5% for 5 years) $ 966,683.69
Costs $ 800,000.00
Total $ 5,633,418.43

 

 

 

 

Count I — Breach of Maritime Contract

29. Lantern incorporates the above paragraphs as if fully set forth herein.

30. Chembulk breached its maritime contract with Lantern as set out above. Despite
repeated demand, Lantern remains unpaid.

31. Lantern therefore demands judgment, as set out more fully below.

Count Il; Maritime Attachment and Garnishment (Rule B)

32. Lantern incorporates the above paragraphs as if specifically set forth herein.

33. Lantern seeks issue of process of maritime attachment so that it may obtain
payment for the amounts due to it under the Charter.

34. No security for Lantern’s claims has been posted by Chembulk or anyone acting
on its behalf to date.

35. Chembulk cannot be found within this District within the meaning of Rule B, but
is believed to have, or will have during the pendency of this action, property and/or assets in this
Jurisdiction consisting of cash, funds, freight, hire, and/or credits in the hands of garnishees in
this District, including but not limited to those named Garnishees herein.

Prayer for Relief
WHEREFORE, Lantern prays:

-11-
Case 1:19-cv-01647-LPS Document 3 Filed 09/04/19 Page 12 of 13 PagelD #: 19

A. That in response to Count I, process of maritime attachment be issued to garnish
and attach property of Chembulk in the amount of at least $5,633,418.43 as detailed above, in
security of Lantern’s claims asserted in the Charter arbitration commenced in London, upon that
amount being garnished and attached, this action to be stayed and the amount to await final
award in arbitration and judgment entered on such award by this Court;

B. That in response to Count II, since Defendant cannot be found within this District
pursuant to Supplemental Rule B, this Court issue an Order directing the Clerk to issue Process
of Maritime Attachment and Garnishment pursuant to Rule B attaching all of Chembulk’s
tangible or intangible property or any other funds held by any garnishee, up to the amount of at
least the amount demanded herein to secure Lantern’s claims, and that all persons claiming any
interest in the same be cited to appear and, pursuant to Supplemental Rule B, answer the matters
alleged in the Verified Complaint;

C, That as provided in Supplemental Rule B, that such person over 18 years of age
be appointed as moved for herein pursuant to Supplemental Rule B and Fed. R. Civ. P. 4(c) to
serve process of Maritime Attachment and Garnishment in this action;

D. That this Court award Lantern such other and further relief that this Court deems

just and proper.

Dated: September 4, 2019.

YOUNG sab {jai & TAYLOR LLP
f

Timothy Jay Hedseal (Del. Bar ID No. 2880)
Rodney Square

1000 North King Street

Wilmington, DE 19801

(302) 571-6682

thouseal@ycst.com

Attorneys for Lantern Maritime Company

-12-
Case 1:19-cv-01647-LPS Document 3 Filed 09/04/19

OF COUNSEL

J. Stephen Simms

Simms Showers LLP

201 International Circle, Ste. 250
Baltimore, Maryland 21030
Telephone: (410) 783-5795
Facsimile: (410) 510-1789
jssimms(@simmsshowers.com

-13-

Page 13 of 13 PagelD #: 20
